 


109 HR 99 IH: To designate California State Route 99 as a high priority corridor on the National Highway System and a future route on the Interstate System.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 99 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Nunes introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate California State Route 99 as a high priority corridor on the National Highway System and a future route on the Interstate System. 
 
 
1.Designation of California State Route 99 as high priority corridor on National Highway SystemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 112 Stat. 191; 118 Stat. 293) is amended by adding at the end the following new paragraph: 
 
(46)The California Farm-to-Market Corridor. California State Route 99 from south of Bakersfield to Sacramento, California.. 
2.Designation of California State Route 99 as future route on Interstate SystemSubject to the requirements of section 103(c)(4)(B) of title 23, United States Code, the Secretary of Transportation shall designate California State Route 99 from south of Bakersfield to Sacramento, California, as a future route on the Interstate System.  
 
